Supreme Court of Florida
                                   ____________

                                   No. SC16-359
                                   ____________

                            ROBERT N. GRESHAM,
                                 Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                   [June 1, 2017]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the First District

Court of Appeal in Gresham v. State, 181 So. 3d 1207 (Fla. 1st DCA 2015), based

on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further

consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we exercise our discretion and discharge jurisdiction.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and
LAWSON, JJ., concur.
CANADY, J., concurs in result.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      First District - Case No. 1D14-5913

      (Levy County)

Thomas A. Burns of Burns, P.A., Tampa, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and
Michael Schaub, Assistant Attorney General, Tallahassee, Florida,

      for Respondent




                                       -2-